FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, December 10, 2012 FAIRFAX CLOSES CUNNINGHAM LINDSEY TRANSACTION (Note:All dollar amounts in this press release are expressed in U.S. dollars.) Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH and FFH.U) announces the closing of the previously announced disposition of its interest in Cunningham Lindsey Group Limited for proceeds of approximately $270 million.Fairfax’s interest in Cunningham Lindsey was carried in its financial statements at approximately $110 million.Fairfax has re-invested approximately $34 million of the closing proceeds into shares of Cunningham Lindsey in order to retain an equity interest in the company of approximately 9%. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information, contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941 Media Contact Paul Rivett, Vice President, Operations, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS LIMITED 95 Wellington Street West, Suite 800, Toronto Ontario M5J 2N7 Telephone 416/elecopier 367 4946
